Citation Nr: 0411044	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for the service-connected 
low back disability, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1965 to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO rating decision.  

The Board wishes to note that, in several recent statements, the 
veteran raised a claim of service connection for the residuals of 
meningitis.  This issue is referred to the RO for appropriate 
action.  

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
veteran and his representative if further action is required on 
his part.)  



REMAND

The veteran is seeking an increased rating for a low back disorder 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5295 (2003).  

The Board notes that, effective on September 26, 2003, the 
criterion for evaluating disorders of the spine were amended.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  Therefore, the Board 
believes that a remand of this issue is necessary so that the RO 
can adjudicate the veteran's claim under both the new and old 
criteria, and apply the version that is found to be most favorable 
to his claim.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2003) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45 (2003).  See, in general, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In the instant case, the Board believes that the most recent VA 
examination of record, which was conducted in March 2003, did not 
adequately address the degree of functional loss due to pain 
experienced by the veteran as the result of his service-connected 
low back disability.  

Given the veteran's assertion in this case, the RO also should 
address whether a rating higher than 20 percent on the basis of 
pain, weakness, fatigability, incoordination or pain of movement 
of a joint is warranted.  In addition, the Board concludes that 
another VA examination is warranted to resolve this question.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)). 

Under this law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b).

The X-ray reports from a July 2001 private medical examination at 
the Woodard Medical Center are missing from the claims folder.  
Also, x-ray reports that accompanied the June 2002 VA medical 
examination are not in the claims folder.  

Lastly, MRI or CT scan reports from the Dorn VA Medical Center in 
Columbia, South Carolina, mentioned in a March 2003 VA medical 
exam, are not in the claims folder.  These reports should be 
obtained and considered by the RO when adjudicating this claim.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps to contact the veteran 
and ask him to provide a list of names and addresses of any 
additional doctors and medical care facilities (hospitals, HMOs, 
etc.) which have treated him for his low back problems.  He should 
be provided with release forms and asked that a copy be signed and 
returned for each health care provider identified.  When the 
veteran responds, the RO should obtain records from each health 
care provider the veteran identifies (except where VA has already 
made reasonable efforts to obtain the records from a particular 
provider).  In particular, the RO should seek to obtain any x-ray 
reports that purportedly were ordered by the July 2001 Woodard 
Medical Center private medical examiner.  If these records cannot 
be obtained and there is no affirmative evidence that they do not 
exist, the RO should inform the veteran of the records that could 
not be obtained, including what efforts were made to obtain them.  

2.  Additionally the RO should seek to obtain any x-ray reports 
that ostensibly accompanied the June 2002 VA medical examination.  
The RO should also seek to obtain any MRI or CT scan reports, from 
the Dorn VA Medical Center in Columbia, South Carolina mentioned 
in the March 2003 VA medical examination.  

3.  The RO should make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an examination to 
show the current severity of his service-connected low back 
disorder.  The claims folder must be provided to the examiner for 
review.  The examiner should be asked to include x-ray studies and 
to provide complete observations of the ranges of motion of the 
low back.  All findings should be reported in detail.  The 
examination report should include specific responses to the 
following medical questions:  

a. What are the ranges of motion of the veteran's low back?

b. Does the veteran's low back exhibit weakened movement, excess 
fatigability, incoordination, or pain on use attributable to the 
service-connected disability (if feasible, these determinations 
should be expressed in terms of the degree of additional range of 
motion loss due to these symptoms)?

c. Does pain significantly limit functional ability during flare-
ups or when the low back is used repeatedly over a period of time 
(these determinations should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss due to pain 
on use or during flare-ups)?

4.  Following completion of the requested development, the RO 
should adjudicate the issue on appeal.  With respect to the 
veteran's low back disorder, the RO should specifically and 
expressly consider that claim under the pertinent rating criteria 
in effect both prior to and as of September 26, 2003, applying the 
version most favorable to the veteran.  If the benefit sought on 
appeal remains denied, the veteran and his representative should 
be furnished a Supplemental Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  





